DETAILED ACTION
Election/Restrictions
In response to the restriction requirement mailed September 27, 2022, Applicant elected on November 23, 2022 to prosecute claims 1-26, directed to Invention 1, without traverse.
Claim Objections
Claim 8 is objected to because the claim recites “determining patters or trends.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “general information” in claim 12 is a relative term which renders the claim indefinite. The term “general information” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 18-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The invention describes a method to automatically analyze, diagnose and repair the state of a network utilizing big data and machine learning techniques ([Abstract]). Claim 1 is directed to an abstract idea (i.e. a mental process) comprising: 
receiving data from disparate sources, retrieving a contextual information, analyzing the data and the contextual information (e.g. automatically analyze and diagnose the state of a network), and
providing a notification.
Claim 1 does not recite additional elements that integrate the exception into an advance over conventional computer and network technology such as, for instance, “a notification to adjust the connection such that the UE consumes a more optimized (e.g., least) amount of power” (para [0059]).
The additional limitations including a processor, a network interface, a storage device and a program stored in the storage device having a data processing layer and an intelligence layer are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of a data processing layer and an intelligence layer) such that they do not impose any meaningful limits to the abstract idea.
Therefore claim 1, directed to an abstract idea, fails under §101.
Claim 2 recites “the storage device further includes an automation layer and the notification is provided by the automation layer” that is described at a high-level of generality and does not add significant more to claim 1.
Claim 3 recites “the notification is provided to one or more other network elements” that is described at a high-level of generality and does not add significant more to claim 1.
Claim 4 recites “automatically sending the notification to the network elements” that is described at a high-level of generality and does not add significant more to claim 1.
Claim 5 recites “the contextual information includes at least one of: (i) a type of a data plan of a subscriber of the network, and (ii) a type of first network element” represents well-understood, routine, conventional element that does not add significant more to claim 1.
Claim 6 recites “data from the disparate sources” that is described at a high-level of generality and does not add significant more to claim 1.
Claim 7 recites “some of the disparate sources provide data to the processing layer, which is based on the local knowledge of the network” that is an abstract idea. Adding one abstract idea to another abstract idea does not render the claim non-abstract. MPEP 2106.05.
Claim 8 recites “determining patters or trends” that is an abstract idea. Adding one abstract idea to another abstract idea does not render the claim non-abstract. MPEP 2106.05
Claim 9 recites “the disparate sources comprise network elements” represents well-understood, routine, conventional elements that does not add significant more to claim 1.
Claim 10 recites “the analyzing by the intelligence layer includes considering a network element subscriber's predetermined preferences, limitations, plan, and type of network element” that is an abstract idea. Adding one abstract idea to another abstract idea does not render the claim non-abstract. MPEP 2106.05
Claim 11 recites “making the contextual information available to the first network element and the other network elements before analyzing the information” that further limits the “retrieving a contextual information” in claim 1 and does not add significant more to claim 1.
Claim 12 recites “the contextual information includes general information on subscribers and network nodes” that further limits the “contextual information” in claim 1 and does not add significant more to claim 1.
Claim 13 recites “the contextual information is provided via a query via an open application program interface (API)” represents well-understood, routine, conventional element that does not add significant more to claim 1.
Claim 18 recites “the notification is provided to a network administrator in real time” represents well-understood, routine, conventional element that does not add significant more to claim 1.
Claim 19 recites “the data processing of the data processing layer is performed in real time” that is described at a high-level of generality and does not add significant more to claim 1.
Claim 21 recites “the measurements megastore uses massive parallel processing technology of at least one of: (i) Hadoop, (ii) Storm, and (iii) Spark” that is described at a high-level of generality and does not add significant more to claim 1.
Claim 22 recites “machine learning via one or more clustering models performed on a pre-determined training set by the intelligence layer and operative to identify patterns and trends in the data from the disparate sources and the contextual information” that is described at a high-level of generality and does not add significant more to claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-15, 17, 19-20, 23 and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Novak et al. (US20130003591A1).
	Regarding claim 1, Novak discloses a computer system comprising (para [0063] shows a cellular system such as Wi-MAX, LTE etc.): 
	a processor; a network interface coupled to the processor configured to enable communications via a communication network (para [0109] shows a distributed channel occupancy and location database (COLD) server system (e.g., processors, memory, I/O communications subsystems, etc.); para [0036] shows the COLD database 122 may therefore be interfaced with the network infrastructure (e.g., via appropriate connections to the core network 108, RAN elements such as base stations or eNBs, etc.); para [0059] shows the COLD server, which can be part of the radio communications air interface); 
	a storage device for content and programming (para [0127] shows the COLD servers comprise program instructions that form a computer program product); and 
	a program stored in the storage device having a data processing layer and an intelligence layer, wherein execution of the program by the processor configures the computer system to perform acts comprising (para [0127] shows the COLD servers comprise program instructions that form a computer program product; para [0074] shows a processing module 706 is operable to process the network/COLD instructions, sensed radio conditions, or other observed events; para [0121] shows the COLD servers having additional intelligence): 
	receiving data from disparate sources related to a first network element [UE device] by the processing layer (para [0074] shows sensory information may also be reported from network element access points such as base stations, eNB nodes, relays, femto cells, sensing stations, etc. that communicate with the radio communications network and the COLD server through wireless and wired connections; para [0124] shows the COLD process determining if channels are suitable for use by the UE device);
	retrieving a contextual information [UE device location, time-of-day, transmit power, band/channels of use, etc.] from a measurements megastore [COLD server database] related to the first network element and other network elements (para [0091] shows the COLD server database 1016 as an integral part of the radio resource management (RRM) system; para [0036] shows the COLD database may be suitably interfaced with the service network 114 and other external channel occupancy databases; para [0040] shows base stations and mobile devices may extract the channel condition information and make it available to the COLD server(s), possibly together with other aspects such as location, time-of-day information; para [0085] shows the database may be organized by UE devices, wherein each entry may contain one or more of the following fields: (i) location; (ii) transmit power; (iii) band/channels of use; etc.); 
	analyzing the data from disparate sources and the contextual information by the intelligence layer (para [0084] shows a comparison/correlation module is operative in response to sensory inputs and other reports (e.g. contextual information) from UE devices, base stations, access points, other network nodes, and the like. An analysis module is provided for analyzing and characterizing the processed data from the comparison/correlation module); and 
	upon determining, by the intelligence layer, that a predetermined condition is met or a predetermined threshold is exceeded, providing a notification to the first network element (para [0057] shows the received sensory data may be compared with pre-assigned thresholds; para [0061] shows a feedback signal may be triggered when the applicable ratio crosses a given threshold. The sensor element may be triggered when the communications channel is degraded beyond a threshold.)

	Regarding claim 2, Novak as applied to claim 1 discloses the storage device further includes an automation layer and the notification is provided by the automation layer (para [0060] shows the sensor element can be configured to report radio environment information autonomously during some specific condition, such as when using a channel with specific characteristics; para [0061] shows the feedback signal may be triggered when the applicable ratio crosses a given threshold.)

	Regarding claim 3, Novak as applied to claim 1 discloses the notification is provided to one or more other network elements (para [0040] shows feedback information that communicates the state of the radio channel (e.g., channel state information feedback and channel sounding measures) is generally directly used by the radio apparatus to adapt the modulation and coding scheme (MCS) to the current channel condition.)

	Regarding claim 4, Novak as applied to claim 1 discloses execution of the program further configures the computer system to perform acts comprising: upon determining that a group of other network elements in an area of the first network element meet the predetermined condition or exceed the predetermined threshold, automatically sending the notification to the network elements to the group of other network elements (para [0048] shows (group of) users in adjacent and neighboring cells can be allocated to the same sub-band in the same time slot, and therefore can interfere with each other. Such conditions may therefore be sensed and reported to COLD servers or processors for appropriate scheduling or rescheduling of radio resources in order to minimize, for example, loss in signal strength, bit error rate (BER), block error rate (BLER), etc.’ para [0057] shows the received sensory data may be compared with pre-assigned thresholds; para [0061] shows a feedback signal may be triggered when the applicable ratio crosses a given threshold; para [0042] shows reporting the sensory information to other; and processing the received information to select and assign radio resources for the device for communications.)

	Regarding claim 5, Novak as applied to claim 1 discloses the contextual information includes at least one of: (i) a type of a data plan of a subscriber of the network, and (ii) a type of first network element (para [0070] shows UE types include Mobile Cellular LTE; Mobile Cellular IS-95; Mobile Cellular HSDPA; Mobile Cellular GSM.)

	Regarding claim 6, Novak as applied to claim 1 discloses the data from the disparate sources includes at least one of: (i) a subscriber radio trace, (ii) an operations subsystem (OSS), (iii) a customer care record, (iv) a billing information, and (iv) an application performance monitoring report (para [0053] shows the sensing functionality of wireless UE device 300 may comprise taking measurements of radio signals.)

	Regarding claim 7, Novak as applied to claim 1 discloses at least some of the disparate sources provide data to the processing layer, which is based on the local knowledge of the network of the at least some disparate sources, respectively (para [0040] shows local information available to local COLD servers may include details of dynamic channel occupancy such as type of signal, users/devices, etc.; para [0042] shows the radio resource allocation for devices implementing a system that includes (i) sensing at the device the activity of radio resources; (ii) storing the sensory information in a database local to the device; para [0095] shows the local COLD database 1116 may also interface with the RRM functionality 1118 for providing appropriate resource assignment messages, reports and sensory data, etc. to other devices, RAN(s), COLD servers as well as any external databases.)

	Regarding claim 9, Novak as applied to claim 1 discloses the disparate sources comprise network elements from one or more radio access networks (para [0024] shows providing dynamic coordination of resource usage across one or more radio access technologies (RATs).)

	Regarding claim 10, Novak as applied to claim 1 discloses the analyzing by the intelligence layer includes considering a network element subscriber's predetermined preferences [lowest cost, desired service], limitations [restriction], plan [voice, data, or video service], and type of network element, and wherein the network element is a mobile device that is subscribed to be used on the network (para [0070] shows UE types include Mobile Cellular LTE; Mobile Cellular IS-95; Mobile Cellular HSDPA; Mobile Cellular GSM; para [0082] shows the COLD server may further consider a “best” channel as having the lowest cost that is available; para [0098] shows the sensing element may also report the planned use of a channel at some future time or location; para [0122] shows the COLD server to determine the suitability of the radio access technology for the desired service (e.g., voice, data, or video services, and to restrict transmit parameters of the device's transmission.))

	Regarding claim 11, Novak as applied to claim 1 discloses execution of the program further configures the computer system to perform acts comprising: making the contextual information available to the first network element and the other network elements before analyzing the information (para [0040] shows base stations and mobile devices may extract the channel condition information and make it available to the COLD server(s), possibly together with other aspects such as location, time-of-day information, reliability/confidence levels and the granularity of data; para [0095] shows data sensed from channel scanning may be gathered and compared to other inputs (for correlation and comparison analysis, among others).)

	Regarding claim 12, Novak as applied to claim 1 discloses the contextual information includes general information on subscribers and network nodes (para [0033] shows one or more network infrastructure elements such as base stations, radio network controllers (RNCs), and other network nodes; para [0070] shows UE types include Mobile Cellular LTE; 5: Mobile Cellular IS-95; 6: Mobile Cellular HSDPA; 7: Mobile Cellular GSM.)

	Regarding claim 14, Novak as applied to claim 1 discloses the notification includes information that is operative to adjust a performance of the first network element (para [0048] shows the COLD servers scheduling or rescheduling of radio resources in order to minimize, for example, loss in signal strength, bit error rate (BER), block error rate (BLER), etc.; Fig 10A and para [0084] show the COLD server providing suitable RRM recommendations, assignments, etc. to UE devices, base stations, other network nodes, as exemplified in block 1020.)

	Regarding claim 15, Novak as applied to claim 1 discloses: the network element is a resource management module (para [0044] shows an inter-cell radio resource management (RRM) module 234); and 
	the notification is operative to adjust at least one of: (i) a scheduler, (ii) a link adaptation, and (iii) a flow control of the resource management module (para [0045] shows the COLD server may be configured to send appropriate sensory data messages or processed sensory data messages to the scheduler 226 in order to control or otherwise adjust resource allocation processes; para [0048] shows the COLD servers scheduling or rescheduling of radio resources in order to minimize, for example, loss in signal strength, bit error rate (BER), block error rate (BLER), etc.)

	Regarding claim 17, Novak as applied to claim 1 discloses the contextual information is used to adjust at least one of: (i) an admission control, (ii) a scheduler, (iii) a link adaptation, and (iv) a power control procedure of the first network element (para [0040] shows base stations and mobile devices may extract location, time-of-day information; para [0038] shows the dynamically-updated sensory data facilitating and effectuating a more intelligent resource scheduling by schedulers that can be device-located, network-located, or both.)

	Regarding claim 19, Novak as applied to claim 1 discloses the data processing of the data processing layer is performed in real time (para [0098] shows information can be processed and included in the databases as with other reports of real-time channel usage.)

	Regarding claim 20, Novak as applied to claim 1 discloses: the notification is operative to place a restriction on one or more network elements; and the restriction is lifted after a threshold time has elapsed or upon a new notification operative to remove the restriction is sent to the one or more network elements (para [0061] shows a feedback signal may be triggered when the applicable ratio crosses a given threshold. In yet another embodiment, the sensor element may be triggered when the communications channel is degraded beyond a threshold; para [0092] shows the COLD server 1002 can issue a restriction for channel/location which may also include a time restriction, e.g. the restriction is lifted after a threshold time has elapsed.)

	Regarding claim 23, Novak discloses a network element comprising (para [0036] shows a wireless UE device transmitting the sensory data to a base station, an eNB node or a COLD server): 
	a processor; a network interface coupled to the processor configured to enable communications via a communication network (para [0109] shows a distributed channel occupancy and location database (COLD) server system (e.g., processors, memory, I/O communications subsystems, etc.); para [0036] shows the COLD database 122 may therefore be interfaced with the network infrastructure (e.g., via appropriate connections to the core network 108, RAN elements such as base stations or eNBs, etc.); para [0059] shows the COLD server, which can be part of the radio communications air interface); 
	a storage device for content and programming (para [0127] shows the COLD servers comprise program instructions that form a computer program product); and
	a program stored in the storage device having a data processing layer and an intelligence layer, wherein execution of the program by the processor configures the network element to perform acts comprising (para [0127] shows the COLD servers comprise program instructions that form a computer program product; para [0074] shows a processing module 706 is operable to process the network/COLD instructions, sensed radio conditions, or other observed events; para [0121] shows COLD servers having additional intelligence may be provided):
	determining local radio resources on the network (para [0040] shows local information from base stations and mobile devices may be available to the local COLD servers); 
	receiving contextual information [UE device location, time-of-day, transmit power, band/channels of use, etc.] from a measurements megastore [COLD server database], wherein the contextual information is related to radio resources of other network elements on the network (para [0091] shows the COLD server database 1016 as an integral part of the radio resource management (RRM) system; para [0036] shows the COLD database may be suitably interfaced with the service network 114 and other external channel occupancy databases; para [0040] shows base stations and mobile devices may extract the channel condition information and make it available to the COLD server(s), possibly together with other aspects such as location, time-of-day information; para [0085] shows the database may be organized by UE devices, wherein each entry may contain one or more of the following fields: (i) location; (ii) transmit power; (iii) band/channels of use; etc.); and 
	adjusting a resource allocation based on the local radio resources and the received contextual information (para [0045] shows the COLD server to control or otherwise adjust resource allocation processes after taking into account prevalent channel conditions; Fig 10A and para [0084] show the COLD server providing suitable RRM recommendations, assignments, etc. to UE devices, base stations, other network nodes, as exemplified in block 1020.)

	Regarding claim 25, Novak as applied to claim 23 discloses execution of the program further configures the network element to perform acts comprising: providing the determined local radio resources to a measurements megastore via the network (para [0042] shows information gathered through sensory reports from sensory elements in a sensor network may be stored in one or more databases; para [0085] shows the database may be organized by UE devices, wherein each entry may contain one or more of the following fields: (i) location; (ii) transmit power; (iii) band/channels of use; etc.)

	Regarding claim 26, Novak as applied to claim 23 discloses execution of the program further configures the network element to perform acts comprising: providing the determined local radio resources to a measurements megastore via the network (para [0036] shows a channel occupancy and location database (COLD) 122 as shown in FIG. 1A, that can be updated dynamically to provide the elements of the network with a real-time view of the channel usage throughout the network. The COLD database 122 may therefore be suitably interfaced with the network infrastructure.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Luna et al. (US20130203433A1).
	Regarding claim 8, Novak as applied to claim 1 fails to teach the analyzing by the intelligence layer includes determining patterns or trends across the disparate data from the disparate sources and the contextual information.
	However Luna, in an analogous art ([Abstract] shows a method for profiling and optimizing delivery of content and/or data in a wireless network), discloses the analyzing by the intelligence layer includes determining patterns or trends across the disparate data from the disparate sources and the contextual information (Fig 1 and para [0081] show network side contextual data and can include network information such as network capacity, bandwidth, traffic, type of network/connectivity, and/or any other operational state data from cell provider 112; para [0143, 0157] shows the user activity module 215 to depict a historical trend for user activity based on location data, types of devices, etc.; para [0111] shows the traffic recognizer 122 analyzes all traffic between the wireless device applications 163 and their respective host servers in order to identify recurrent patterns.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Novak with the teaching of Luna in order to facilitate implementation of traffic and network optimization policies (Luna; para [0012]).

Regarding claim 13, Novak as applied to claim 1 discloses the contextual information is provided to the first network element via a query performed by the first network element to the measurements megastore (Novak; para [0098] shows network element may query database for information on upcoming channel use.)
Novak fails to teach the contextual information is provided via an open application program interface (API).
	However Luna, in an analogous art ([Abstract] shows a method for profiling and optimizing delivery of content and/or data in a wireless network), discloses the contextual information is provided via an open application program interface (API) (para [0146] shows a context API 206.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Novak with the teaching of Luna in order to facilitate implementation of traffic and network optimization policies (Luna; para [0012]).

Regarding claim 16, Novak as applied to claim 1 discloses notification that the first network element needs service (para [0041] shows using the information of location and interference feedback by UE device 110-3C and other sensing elements of the overlay sensor network, the COLD severer(s) can provide information as to scheduling communications on various channels and managing the device-to-device.)
	However Luna, in an analogous art ([Abstract] shows a method for profiling and optimizing delivery of content and/or data in a wireless network), discloses the notification is operative to display on a user interface of the first network element (para [0122] shows the relay server 142 provides an administrative interface for reports, provisioning, platform setup, and so on.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Novak with the teaching of Luna in order to facilitate implementation of traffic and network optimization policies (Luna; para [0012]).

Regarding claim 18, Novak as applied to claim 1 discloses the notification is provided in real time (para [0098] shows reports of real-time channel usage.)
Novak fails to teach the notification is provided to a network administrator.
	However Luna, in an analogous art ([Abstract] shows a method for profiling and optimizing delivery of content and/or data in a wireless network), discloses the notification is provided to a network administrator (para [0122] shows the relay server 142 provides an administrative interface for reports, provisioning, platform setup, and so on; para [0156] shows user activity profile can be generated in real-time for a given instant to provide a view of what the user is doing or not doing at a given time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Novak with the teaching of Luna in order to facilitate implementation of traffic and network optimization policies (Luna; para [0012]).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Xu et al. (US20150088827A1).
	Regarding claims 21 and 24, Novak as applied to claims 1 and 23 fails to teach the measurements megastore uses massive parallel processing technology of at least one of: (i) Hadoop, (ii) Storm, and (iii) Spark.
	However Gell, in an analogous art (para [0091] shows capacity reservation (e.g., how much bandwidth is reserved for the traffic flow)), discloses the processing technology of at least one of: (i) Hadoop, (ii) Storm, and (iii) Spark (para [0008] shows Hadoop improves data reliability, availability and some reduction of network bandwidth utilization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Novak with the teachings of Xu in order to improve data reliability, availability and some reduction of network bandwidth utilization (Xu; para [0008]).

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Senarath et al. (US20110136533A1).
	Regarding claim 22, Novak as applied to claim 1 fails to teach machine learning via one or more clustering models performed on a pre-determined training set by the intelligence layer and operative to identify patterns and trends in the data from the disparate sources and the contextual information.
However Senarath, in an analogous art ([Abstract] shows a base station determining a transmit power of a user equipment (UE)), discloses machine learning via one or more clustering models performed on a pre-determined training set by the intelligence layer and operative to identify patterns and trends in the data from the disparate sources and the contextual information (Senarath; para [0041] shows the results of the simulation are used to fix a start value, e.g. training set, and the adaptive method is used to adjust the simulation dynamically; Fig 2 and para [0017] shows the trend between various operating points, e.g. clusters, and an optimal pollution curve.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Novak with the teachings of Senarath in order to provide power adjustments for higher margin UEs using simulation and optimization techniques known in the art (Senarath; para [0039]).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meshkati et al. (US20130225183A1) discloses in [Abstract] a method includes adjusting an overall transmit power of at least one large-coverage base station in the coverage area based at least in part on the usage information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442